Citation Nr: 1036738	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to increased ratings for the components of the 
Veteran's low back disability, currently assigned a disability 
rating of 20 percent prior to March 22, 2009, and 40 percent from 
March 22, 2009, for a low back impairment, and a separate rating 
of 10 percent for right sciatica throughout the period of the 
claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to September 
1967.  He also had prior active service of three years and ten 
months.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was scheduled for a hearing before the Board in 
Washington, D.C., on July 5, 2006, but failed to appear without 
explanation.  He has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
considered withdrawn.

When this case was before the Board in January 2008, it was 
decided in part and remanded in part.  While the case was in 
remand status, the originating agency issued a May 2010 rating 
decision increasing the rating for functional impairment of the 
low back to 40 percent, effective March 22, 2010, and granting a 
separate rating of 10 percent for right sciatica from May 27, 
2003, the date of receipt of the Veteran's claim for an increased 
rating.  These grants did not satisfy the Veteran's appeal so the 
case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by limitation 
of motion and right sciatica.

2.  The Veteran's back is not ankylosed, the disability is not 
productive of incapacitating episodes totaling 6 weeks or more in 
any year pertinent to this claim, and his right sciatica more 
nearly approximates mild incomplete paralysis of the nerve than 
moderate incomplete paralysis of the nerve.


CONCLUSION OF LAW

The Veteran's low back disability warrants an evaluation of 40 
percent, but not higher, for functional impairment of the spine 
throughout the period of this claim, and does not warrant more 
than a separate rating of 10 percent for right sciatica for any 
portion of the period of this claim.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5237, 5243; § 4.124a, Diagnostic 
Code 8520 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice in letters sent in July 2003 and April 2006.  Although 
adequate notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The record reflects that service treatment records, Social 
Security Administration (SSA) records, and all other available 
post-service medical evidence identified by the Veteran have been 
obtained.  In addition, the Veteran has been afforded appropriate 
VA examinations.  Neither the Veteran nor his representative has 
identified any other outstanding evidence that could be obtained 
to substantiate the claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability are sufficient.  Above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's claim for an increased rating was received in May 
2003.  During the pendency of this claim, the criteria for rating 
disabilities of the spine were revised.

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects. 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only 
be applied as of their effective date and, before that time, only 
the former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but less 
than 4 weeks, during the past 12 months, and a 10 percent 
evaluation is assigned with the incapacitating episodes having a 
total duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if there 
are slight subjective symptoms only.  A 10 percent evaluation is 
warranted if it is manifested by characteristic pain on motion.  
With muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent evaluation if 
it is favorable or a 50 percent evaluation if it is unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  Complete bony 
fixation (ankylosis) of the spine at an unfavorable angle with 
marked deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5286 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating diseases 
and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2004).  Intervertebral disc 
syndrome will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes (outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  An evaluation of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or if there is a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less or if 
there is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.   In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Veteran filed the current increased rating claim on May 27, 
2003.  The Veteran's disability rating was raised to 20 percent 
effective on that date by the rating decision on appeal.  The 
originating agency granted, in a May 2010 rating decision, a 40 
percent disability rating effective March 22, 2010, for 
functional impairment of the spine and a separate rating of 10 
for right sciatica from May 27, 2003.

Records from the Social Security Administration indicate that the 
Veteran was adjudicated disabled primarily from bilateral knee 
replacement and secondarily osteoarthritis and allied disorders 
from December 26, 2002.

VA records dated in May 2003 indicate that the Veteran wanted to 
begin his medical care with VA.  The Veteran complained of 
chronic low back pain with radiation to his lower extremities.  
An X-ray study disclosed that the Veteran had slight 
levoscoliosis of the mid-lumbar spine; slight generalized 
osteophytes; and moderate degenerative disc disease of L2-3.  VA 
treatment notes from June 2003 indicate that the Veteran had mild 
tenderness over the lower lumbar vertebrae and left paraspinal 
areas with no spasm; his deep tendon reflexes (DTR) were 2+ and 
equal; with no pain on bilateral straight leg raises; a manual 
motor examination indicated that hip flexion, knee flexion and 
extension, dorsiflexion and plantar flexion were all 5/5 
bilaterally; sensation to pinprick was intact.  The Veteran 
indicated at that time that he had occasional left sciatic pain.

A July 2003 consult for VA physical therapy (PT) indicates that 
the Veteran denied bowel or bladder problems; he had constant 
achy pain of the central lower back and radicular pain in the 
thighs; his lumbar spine range of motion was noted as within 
functional limits except for forward flexion; the lower 
extremities were noted as within functional limits with 5/5 
strength; the Veteran was noted as having a normal gait with 
straight leg raising negative.  A September 2003 PT follow up 
indicates that the Veteran's radiation to his lower extremity 
subsided quite a bit the previous weeks.  The Veteran's motor 
strength was 5/5 throughout; sensation was intact to light touch 
and pinprick; reflexes were symmetric at 2+ at the knees and 
ankles; range of motion was limited by the girth of the Veteran's 
legs; there was some tenderness on the lower paraspinal area on 
the right side and the straight leg raising was negative.  

The Veteran was afforded a VA examination during September 2003.  
The examiner indicated that the Veteran had a slight limp, but 
that he was status post bilateral total knee replacement; lumbar 
spine flexion was 0-15 degrees, extension was 0-5 degrees, 
lateral flexion was 0-5 degrees; there was a lot of paralumbar 
muscle spasm on palpitation of the lumbar area but no direct 
tenderness.  Intrapatellar and Achilles tendon reflexes were 3/3 
bilaterally with no evidence of any major muscle group atrophy of 
the lower extremities; straight leg raising ability was to 40 
degrees bilaterally.  The examiner indicated that the Veteran had 
generalized degenerative changes of the lumbar spine with 
intermittent flare-ups of sciatica, right greater than left; with 
a mild amount of physical impairment.  

An April 2005 VA examination report indicates that the Veteran 
had daily pain of 3/10 with 10 flare-ups a month that usually 
resolved within one hour.  The Veteran reported that he was able 
to walk 1/2 mile before stopping for back pain; that he had no 
radiculopathies; that he had frequent back spasms; and that he 
had no incapacitating episodes over the previous twelve months.  
The examiner indicted that the Veteran was morbidly obese and 
walked slowly with a cane with decreased motion from pain as well 
as obesity; forward flexion was to 60 degrees with pain at 40 
degrees; extension was to 10 degrees with pain; right and left 
lateral flexion to 15 degrees; right and left lateral rotation to 
50 degrees; with no further limitations with repetitive use.  The 
Veteran's reflexes were 1+ bilaterally with muscle strength at 
5+; plantar flexion and dorsiflexion were intact with intact 
sensation.  

The record of a January 2006 private medical examination 
indicates that the Veteran denied musculoskeletal symptoms; he 
walked with a normal gait; and had full range of motion of the 
upper and lower extremities.  

A January 2006 VA neurology consult indicates that the Veteran's 
muscle tone and bulk were within normal limits; strength was 5/5 
in upper and lower extremities; sensory was intact to pinprick, 
light touch and vibration; and ankle reflexes were 1 for ankle 
jerk; heel and toe gait were within normal limits.

A July 2006 VA treatment note indicates that the Veteran's back 
pain was stable.  A June 2007 treatment note indicates that the 
Veteran felt his back pain was a little worse than the previous 
year.  A March 2008 VA treatment note indicates that the Veteran 
wanted an additional prescription for his back pain.  The 
Veteran's range of motion was reported as decreased with forward 
flexion and extension; he was mildly tender over the lower lumbar 
paraspinal region with non-tender vertebrae; lower leg strength 
was 5/5 with negative straight leg raises bilaterally.

The Veteran was afforded an additional VA examination during 
March 2010.  The examiner reported that there was no history of 
hospitalization or surgery; no history of incontinence; there 
were paresthesias related to the claimed disability; there were 
stiffness and weakness; no spasms; low back pain which was mild, 
constant and daily; and radiating pain which was stabbing.  There 
were severe flare-ups reported, every two or three weeks lasting 
one or two days; and there were two incapacitating episodes 
during the previous twelve months lasting three to four days.  
The examiner indicated that he could not find any records 
indicating incapacitating episodes.  The Veteran indicated that 
he could walk 1/4 of a mile.  The Veteran's gait was described as 
antalgic; posture and head position were normal.  

The objective abnormalities of the thoracic sacrospinalis were 
pain with motion and tenderness on the right; however, there was 
no spasm, atrophy, guarding, or weakness.  There was no muscle 
spasm, localized tenderness, or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  On 
the detailed motor exam, the Veteran's hip extension was 4/5 on 
the left and 5/5 on the right; the Veteran's knee flexion was 5/5 
on the left and 4/5 on the right; the Veteran's knee extension 
was 5/5 on the left and 4/5 on the right; the Veteran's ankle 
dorsiflexion was 5/5 on the left and 5/5 on the right; the 
Veteran's ankle plantar flexion was 5/5 bilaterally; and the 
Veteran's great toe extension was 5/5 bilaterally; muscle tone 
was normal and there was no muscle atrophy.  The sensory 
examination of the lower extremities revealed 2/2 with light 
touch bilaterally; 2/2 with position sense bilaterally; no 
abnormal sensation on the left; right lateral foot decreased 
sensation when compared to the left.  The detailed reflex exam 
indicated absent knee jerks and normal ankle jerks bilaterally.  
However, the examiner noted that the Veteran had no patellar 
reflexes due to his bilateral knee replacements.  

The Veteran's range of motion was flexion at 0-30 degrees; 
extension at 0-10 degrees; left lateral flexion at 0-10 degrees; 
left lateral rotation at 0-15 degrees; right lateral flexion at 
0-10 degrees; and right lateral rotation at 0-15 degrees with 
objective evidence of pain on range of motion.  The examiner 
indicated that there was objective evidence of pain following 
repetitive motion but no additional limitation of range of motion 
after three repetitions.  The Veteran was diagnosed with minimal 
generalized levoscoliosis with mild spondylosis; right sided 
degenerative disc disease at L2-3, L3-4; and left sided 
degenerative disc disease at L4-5; with intermittent sciatica on 
the right.  The examiner further indicated that the Veteran's 
degenerative disc disease is related to his service-connected low 
back disorder and that the Veteran had intermittent sciatica to 
the right hip and buttocks secondary to his degenerative disc 
disease.  The examiner also indicated that the Veteran would be 
unable to sustain any physically demanding employment because of 
his spine condition but could perform sedentary work if allowed 
to stretch without having to sit for long periods of time.  

The Board finds that the Veteran is entitled to a 40 percent 
disability rating for his back disability throughout the period 
of this claim on the basis of functional impairment of the spine.  
The Board finds that with consideration of all pertinent 
disability factors, the evidence satisfactorily establishes that 
throughout the period of this claim the Veteran's limitation of 
motion has more nearly approximated severe than moderate and that 
forward flexion has been limited to 30 degrees or less.  There is 
no evidence indicating that the Veteran's low back disability is 
ankylosed so a higher rating on the basis of functional 
impairment of the spine is not in order.  In addition, neither 
the Veteran's statements nor any of the medical evidence shows 
that the disability has been productive of incapacitating 
episodes as defined by the rating schedule for a total duration 
of 6 weeks or more over any 12-month period pertinent to the 
claim.  Therefore, a higher rating is not warranted on the basis 
of incapacitating episodes.

Concerning the Veteran's right lower extremity sciatica, the 
Board notes that his neurological symptoms reflect some slight 
decreased sensation, but no loss of strength with normal muscle 
tone noted, no gait disturbance due to neurological 
symptomatology and the Veteran has normal reflexes in the ankle.  
Additionally, the Veteran has indicated that his flare-ups of 
sciatica are only intermittent without radiation beyond his hip 
and buttock.  Thus, more than mild impairment is not shown, and a 
rating in excess of 10 percent is not warranted under the 
schedular criteria.
 
Although the Veteran has reported some left sciatica and 
bilateral sciatica was diagnosed on the September 2003 VA 
examination, most of the evidence shows that left sciatica was 
not present, and the objective medical findings do not establish 
the presence of left sciatica.  Therefore, a separate rating for 
left sciatica is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted ratings higher than those discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his back disability with sciatica 
and that the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)






ORDER

The Board having determined that the Veteran's low back 
disability warrants a 40 percent rating, but not higher, 
throughout the period of the claim on the basis of functional 
impairment of the spine and a rating of 10 percent, but not 
higher, on the basis of right sciatica, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
governing the award of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


